Citation Nr: 0209862	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  95-21 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
schizophrenia.  

(The issue of entitlement to service connection for 
schizophrenia will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	James A. Endicott, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  As a preliminary 
matter, the Board observes that at his personal hearing 
conducted in May 2002 before the undersigned Board Member, 
the veteran submitted additional evidence consisting of a 
hometown newspaper article dated in July 1969, and a VA 
clinical treatment record dated in September 1998.  The Board 
observes that while such evidence is relevant to the 
veteran's claims, it is also duplicative of evidence 
previously considered by the RO with respect to the issues on 
appeal.  Accordingly, it is not necessary to remand the case 
back to the RO in order that such evidence may be considered 
once more.  

The Board will address the issue of whether new and material 
evidence has been submitted to reopen a previously denied 
claim for service connection for schizophrenia.  In light of 
its decision set forth below, however, the Board is currently 
undertaking additional development with respect to the issue 
of entitlement to service connection for schizophrenia 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development is completed, the Board will provide 
notice of development as required by Rule of Practice 903.  
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing that issue.  

FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue of entitlement to service 
connection for PTSD.  

2.  Service medical records disclose that the veteran was 
discharged for unsuitability for military service following a 
diagnosis of "immature personality."  

3.  The veteran has been diagnosed with PTSD.  

4.  The veteran has not been shown to have engaged in combat 
during his Vietnam service.  

5.  The supporting evidence does not confirm any claimed in-
service stressor that serves to establish a basis for a 
diagnosis of PTSD.  

6.  A September 1993 rating decision by the RO determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim for service connection for 
what was characterized as a "nervous condition" diagnosed 
as schizophrenia.  

7.  The evidence submitted since the RO's September 1993 
rating decision is not cumulative or duplicative of evidence 
previously submitted, and bears directly and substantially on 
the issue under consideration.  Further, it is of such 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or permanently aggravated as a 
result of the veteran's active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125, 4.126 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  The September 1993 rating decision by the RO, denying 
veteran's attempt to reopen a previously denied claim for 
service connection for schizophrenia, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

3.  The evidence received since the RO's September 1993 
decision is new and material, and the veteran's claim for 
service connection for schizophrenia has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for PTSD

The veteran currently maintains that he has incurred PTSD as 
a result of traumatic experiences encountered during his 
service in the Republic of Vietnam during the Vietnam War.  
Accordingly, he contends that service connection for PTSD is 
warranted.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to such 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under he laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits. See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires that the VA notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, the VA's redefined to duty to notify and 
assist has been fulfilled.  The Board finds that the veteran 
has been provided adequate notice of the evidence needed to 
substantiate his claim for service connection for PTSD.  In 
that regard, the Board concludes that the discussions as 
contained in the initial rating decisions, in the subsequent 
statement and statements of the case, as well as 
correspondence to the veteran outlining his rights and duties 
under the VCAA have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  Moreover, the veteran 
has been informed, via multiple correspondence, as to the 
need to state with specificity the facts and circumstances 
surrounding his alleged stressors upon which he has based his 
claim for service connection for PTSD.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  Accordingly, the Board finds 
that the VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested and obtained all 
clinical treatment records as identified by the veteran.  To 
that end, the Board concludes that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issue of entitlement to 
service connection for PTSD has been identified and obtained.  
The evidence of record includes the veteran's service medical 
records, service personnel records, voluminous records of 
both private and VA clinical post-service treatment, reports 
of VA rating examinations, and multiple personal statements 
made by the veteran in support of his claim.  In addition, 
the veteran has testified at several personal hearings before 
a Hearing Officer at the RO, and has presented testimony 
before the undersigned Board Member at an additional personal 
hearing.  The veteran's account of his various alleged 
stressors were referred to what is now the United States 
Armed Services Center for the Research of Unit Records 
(USASCRUR), and a response from that entity has been 
received.  

Moreover, the Board finds that in light of medical opinions 
offered by treating physicians and in light of the 
verification status of the veteran's claimed stressors, 
scheduling the veteran for a rating examination to determine 
whether or not he has PTSD related to service would result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  Accordingly, for reasons that will 
be set forth more fully below, the Board finds that it is 
unnecessary to schedule the veteran to undergo an additional 
VA rating examination in connection with this particular 
claim.  The Board is unaware of any additional relevant 
evidence which is available in connection with this claim, 
and concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate the 
veteran's claim for service connection for PTSD.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  During the course of this appeal, the 
provisions of 38 C.F.R. § 3.304(f) were amended to reflect 
the decision by the United States Court of Appeals for 
Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997), effective on March 7, 1997.  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), the Court held, in pertinent part, 
that where the law or regulation changed after a claim had 
been filed, but before the administrative or judicial appeal 
process had been concluded, the version most favorable to the 
appellant was to be applied.  In this case, the effective 
date of the new regulations governing claims for service 
connection for PTSD has arisen during the pendency of the 
veteran's claim/appeal.  As such a determination must be made 
as to which version is more favorable to the veteran.  

Essentially, the VCAA eliminates the requirement that a 
claimant must submit evidence of a well-grounded claim.  That 
notwithstanding, effective March 7, 1997, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with VA regulation 38 C.F.R. § 4.125(a), a link 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2001).  

Prior to March 7, 1997, the regulations with regard to PTSD 
required a clear diagnosis of that condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, Combat Action Ribbon, or similar 
combat citation would be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1997).  

The Board has considered the veteran's claim under both the 
old and the new criteria in this case.  The Board concludes, 
however, that the probative medical evidence has not 
established service connection for PTSD under either the old 
or the new regulation pertaining to service connection for 
PTSD.  In rendering this conclusion, the Board notes that, as 
pertains to this veteran, the substance of the previous 
38 C.F.R. § 3.304(f) has not been significantly altered.  
Under the new regulation, as pertains to this veteran, the 
three requirements remain essentially unchanged.  While a 
"clear" diagnosis of PTSD is no longer required, it still 
requires medical evidence of a current diagnosis of PTSD, a 
medical link between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000).  Therefore, the Board further finds that the veteran 
was not prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Historically, the veteran's claim for service connection for 
PTSD was denied by rating decisions dated in November 1994.  
He submitted a timely notice of disagreement with respect to 
that decision which was received in December 1994, and a 
statement of the case (SOC) dated in April 1995 was provided 
to the veteran.  The veteran submitted additional medical 
evidence and appeared at the first of several personal 
hearings before a Hearing Officer at the RO in May 1995.  A 
supplemental statement of the case (SSOC) dated in May 1995 
was issued with a cover letter dated in June 1995, and the 
veteran's substantive appeal was received shortly afterwards 
in June 1995.  Before the case was referred to the Board for 
resolution, however, the veteran continued to submit 
evidence, and requested and testified at several additional 
RO hearings before a Hearing Officer.  

The Board notes that in a subsequent rating decision of 
January 1996 and in an SSOC dated in March 1996, the issue 
was characterized in terms of whether new and material 
evidence had been submitted to reopen a previously denied 
claim.  Here, the Board observes that as the veteran 
submitted a timely appeal with respect to the issue of 
entitlement to service connection for PTSD, such issue was 
still pending and the prior denials of such claim were not 
yet final.  In addition, the Board notes that in May 1987, 
the veteran, through his then-service representative 
submitted a claim for service connection for PTSD due to non-
specific combat related stressors.  That claim was apparently 
treated as another attempt to reopen the previously denied 
claims for service connection for a nervous disorder, 
variously diagnosed as schizophrenia.  The RO issued a 
decision in September 1987 in which the issue was 
characterized as a "nervous condition" and was denied.  
PTSD was included on the code/rating sheet at that time, but 
was omitted in subsequent rating decisions addressing other 
issues.  In any event, it is unclear whether the RO addressed 
the veteran's May 1987 claim for service connection for PTSD, 
and even if it did, the veteran appears to allege different 
bases upon which he is claiming entitlement to service 
connection at the present time.  Accordingly, the Board finds 
that it is appropriate to decide the issue of entitlement to 
service connection for PTSD on a direct basis.  

A review of the veteran's service medical and service 
personnel records fails to disclose any incident of a 
diagnosed psychiatric disorder, per se.  The report of the 
veteran's enlistment physical examination shows that he 
indicated having experienced nervousness and anxiety prior to 
his entry into service, and that he experienced then-recent 
episodes of sleepwalking.  The veteran's service personnel 
records disclose that he served as an E-1 Seaman Apprentice, 
and performed essentially menial tasks such as mopping floors 
and related chores during his active duty.  While serving on 
board U.S.S. Washoe County, the records disclose that the 
veteran had appeared before a Captain's Mast on five separate 
occasions for a variety of disciplinary infractions which 
generally involved failure to perform his assigned duties.  
The veteran was referred for a psychiatric evaluation, and 
was diagnosed as having an immature personality.  A service 
medical record dated in April 1970 contains the examining 
physician's opinion that there was no evidence of a 
psychiatric or neurotic disorder.  The veteran's problem was 
found to be immaturity, and it was noted that his actions 
interfered with adequate functioning, warranting an 
administrative discharge from service.  He was subsequently 
discharged from the Navy service in May 1970 after having 
completed one year of active service after having been found 
to be unsuitable for military service due to an immature 
personality.  The veteran's decorations include the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the National 
Defense Service Medal.  There is no record in the service 
personnel or service medical records that the veteran served 
in any overseas station other than on board U.S.S. Washoe 
County, and there is no record or mention of his having ever 
been wounded under any circumstances while on active duty.  

With respect to PTSD, the veteran has asserted that he 
experienced all manner of combat-related stressors during his 
period of active duty in Vietnam which he contends resulted 
in such disability.  He has variously claimed to treating and 
examining physicians that he served as a U.S. Marine in 
Vietnam and as a combat medic.  Shortly after his discharge 
from service, the veteran underwent a VA rating examination 
in July 1970.  At that time, he informed the treating 
physician that he served as a "black beret" on patrol boat, 
riverines (PBRs), and that he flew regular patrols as a 
member of flight crews on board helicopters in some 
undisclosed area in South Vietnam.  According to the veteran 
at that time, he captured Vietnamese civilians and military 
personnel who were interrogated on board the helicopters 
while in flight, and were summarily jettisoned from the 
aircraft at the direction of "command."  At that time, he 
was diagnosed with an anxiety reaction with depressive trends 
of moderate severity.  The veteran also asserted that he had 
sustained a gunshot wound in his left knee while performing 
such duty.  Further, a letter dated in July 1970 to the 
veteran from the Navy Enlisted Services and Records Division 
states that he was not eligible to receive the Purple Heart 
Medal, as there was no record of his having been wounded.  

Clinical treatment records dating from March 1972 through 
June 2001 disclose numerous diagnoses of PTSD, apparently 
based on the veteran's accounts of his alleged combat-related 
stressors.  He was first diagnosed with schizophrenia, 
schizo-affective type, with depressive features in March 
1972, and in April 1972, the veteran's father was advised via 
letter that the veteran should undergo electroshock therapy.  
The treatment records from March and April 1972 reflect that 
the veteran felt that he had been shot while in Vietnam, and 
that he ruminated on unspecified "combat" in Vietnam.  It 
was then disclosed that the veteran's father was receiving a 
100 percent disability pension for schizophrenia.  

The veteran was first diagnosed with PTSD pursuant to a VA 
rating examination conducted in February 1984.  Prior to that 
time, his psychiatric diagnoses were generally limited to 
schizophrenia and an immature personality.  The report of 
that examination reflects that the veteran indicated that he 
experienced flashbacks of screaming Vietnamese, and was 
constantly reminded of unnamed "buddies" who had been 
killed around him.  The examiner concluded with Axis I 
diagnoses of schizophrenia, schizo-affective type and PTSD.  
There is no indication that the examiner reviewed the 
veteran's claims file prior to examination or rendering 
diagnoses, but rather, relied solely upon the veteran's self-
reported history.  

In contrast to the findings above, the report of a subsequent 
VA rating examination dated in July 1985 contains the 
examiner's opinion that there was not enough evidence or 
clinical findings to warrant an Axis I diagnosis.  According 
to the examiner, the veteran had a diagnosis of 
schizophrenia, but he did not then see any objective evidence 
of such diagnosis.  He offered that although the veteran 
claimed to hear voices, he was not then actively 
hallucinating.  Further, the examiner offered that while the 
veteran appeared to be preoccupied with Vietnam, his symptoms 
were what his wife told him, and were not brought on by 
stress.  In December 1985, the veteran underwent an 
additional examination conducted by the examiner who 
conducted the July 1985 VA rating examination.  The examiner 
indicated that the veteran reported that his wife had told 
him that his nightmares were increasing in severity, and that 
he experienced flashbacks.  She concluded with Axis I 
diagnoses of schizo-affective type schizophrenia in remission 
and PTSD features.  

At the time of the December 1985 examination, the veteran 
stated that while in Vietnam, he was undergoing treatment by 
a medical corpsman who had stuck a needle in him for some 
reason.  According to the veteran, incoming rounds killed the 
corpsman, and he had to remove the needle himself.  The 
veteran further stated that he had been involved in three 
helicopter crashes, and that such accounted for his fear of 
heights.  In addition, he claimed to have been shot in the 
left leg, but that such wound was undocumented because his 
records were lost.  

The remaining clinical treatment records contain various Axis 
I diagnoses primarily consisting of various forms of 
schizophrenia, and occasionally PTSD.  The diagnoses of PTSD 
generally appear to be based on prior diagnoses or upon the 
veteran's self-reported history of his alleged combat 
stressors.  Among accounts of his alleged combat the veteran 
has provided, in October 1988, in connection with a claim for 
VA benefits, he stated that he had served as a U.S. Marine in 
Vietnam.  In July 1991, he reported to a treating physician 
that he had served in the Marine Corps in Vietnam from 1969 
to 1971 as a medic, and that he had been shot in the knee 
during that tour of duty.  At that time, he stated that he 
had been treated for his gunshot wound and for a nervous 
breakdown while in service in Vietnam.  A physician's 
statement dated in June 1994 indicates that the veteran 
reported returning home from Vietnam and encountered 
demonstrators who dumped garbage and human feces on him.  A 
treatment record dated in July 1995 discloses that the 
veteran advised his treating physicians that he had been 
attached to a Medevac Team, and flew missions to rescue 
wounded soldiers, and also to collect those who had been 
killed in action.  According to the veteran at that time, his 
helicopter had been struck several times by incoming rounds 
while "going into a hot LZ to pick up wounded."  In 
September 1995, the veteran advised his treating physician 
that he had served in Special Forces, although the treating 
physician noted that the veteran indicated that he had been 
in the Navy during the claimed period from 1969 to 1970.  The 
veteran claimed to have experienced a great deal of trauma 
during that period, and the treating physician noted the 
veteran's reported flashbacks and nightmares related to those 
experiences.  The treating physician offered a diagnosis of 
Axis I PTSD at that time.  The veteran's most recent 
assertions involve claims of having placed a weapon in his 
mouth and attempting suicide while on board ship and while in 
the presence of other individuals, as reflected in a June 
2001 VA treatment record.  

In July 1993, the veteran submitted a statement in which he 
elaborated on his claimed stressors.  According to the 
veteran, he had been "located all over Vietnam on several 
occasions."  He stated that he had "shot and killed a Viet 
Cong woman, and that she had carried a "gun" of some sort 
and had a baby strapped to her back.  The veteran claimed to 
have killed both individuals via a head shot.  He claimed 
that thereafter, whenever he would kill or shoot someone, he 
would become sick and shaky, which has resulted in his 
current claimed nightmares.  He further claimed that on 
walking into an unnamed village, another soldier (presumably 
U.S.) picked up a child by the feet and swung his head into a 
wall, thus killing said child.  In addition, he asserted the 
following: that he had to dig a hole to bury stacked bodies 
in a Vietnamese village; that a large snake had been killed 
and subsequently disemboweled to reveal a partly digested 
child inside; that another soldier placed the muzzle of a .45 
caliber pistol in his mouth and thereby committed suicide; 
that he had served as a medic in the Ashau Valley and 
overdosed with morphine a terminal soldier who had been 
wounded in the chest; that he manned a .50 caliber machine 
gun while Vietnamese were throwing satchel charges at him; 
and that a Vietnamese farmer suddenly emerged from a hay 
wagon spraying rounds with an automatic rifle.  Beyond the 
information noted here, the veteran did not offer any 
specific dates, names, or places associated with these 
alleged events.  

In May 1995, the veteran and his wife appeared at the first 
of several personal hearings before a Hearing Officer at the 
RO.  They testified, in substance, that the veteran did not 
experience any problems with anxiety or other symptomatology 
prior to service.  The veteran indicated that he served in 
the Republic of Vietnam for approximately nine months in 1969 
and 1970, and that he performed duties as a medic and as a 
radioman.  The veteran testified that following completion of 
his basic training, he was flown to Vietnam, and remained at 
an in-processing station in Saigon for approximately one 
month.  The veteran claimed that while waiting for his orders 
at the reception station, he was directed to perform guard 
duty, and manned a .50 caliber machine gun on the roof of the 
barracks area.  According to the veteran, approximately once 
or twice per week, the Viet Cong would drive by his facility 
and throw explosive satchel charges at him.  Following this 
experience, the veteran explained that he then went to Vung 
Tau, and was again directed to perform guard duties.  
According to the veteran, he was trying to get to his ship, 
but instead found himself traveling to various fire bases at 
locations including Quang Tri, Vung Tau, Binh Son, Cat Lao, 
and Ben Thuy.  He claimed that he was finally able to obtain 
a ride on a PBR out to his ship.  The veteran testified that 
while visiting each of the above-named firebases, he killed 
many people, witnessed air strikes using napalm, although he 
never went out on patrol.  The veteran stated that while on 
board ship, he was not involved in combat, and that the 
ship's medic gave him saline injections to help him relax.  
The veteran went on to testify about his alleged flashbacks, 
nightmares, and general difficulty to adjust after his 
discharge from active service.  

The veteran appeared at a subsequent hearing before a Hearing 
Officer at the RO in November 1996.  The veteran's service 
representative opened by citing the veteran's active service 
in the Navy from May 1969 to May 1970.  According to the 
veteran, he served from five to six months as a medic at a 
fire base in Ben Thuy and later went to the U.S.S. Washoe 
County.  He stated that while serving at Ben Thuy, he was 
subjected to regular firefights, but that he did not know 
what time frame he was actually there.  According to the 
veteran he was assigned to the Marines and served primarily 
as a corpsman.  He stated that in 1970 at an "AAFES" 
building in Saigon, a satchel charge had been thrown in the 
front door of the facility.  The veteran claimed to have been 
stationed on the roof of the building at that time, manning a 
.50 caliber machine gun.  He stated that while at Ben Thuy, 
he was stationed near a heliport and that the enemy was 
constantly firing rockets and probing the perimeter.  The 
veteran stated that his problems began after arriving on 
board U.S.S. Washoe County.  The veteran's wife testified 
that the veteran had recalled an individual treating the 
veteran named "[redacted]" whom the veteran claimed 
previously had been "blown apart."  The veteran stated that 
he had witnessed the death of "[redacted], " who had died at 
Ben Thuy as a result of small arms fire in May 1970.  After 
it was pointed out to the veteran that [redacted]'s signature 
appeared on a medical treatment record dated in April 1970 
while the veteran was in confinement on board ship, the 
veteran explained that after the last of his captain's masts, 
he was taken to Ben Thuy to be evacuated to Japan when 
"[redacted]" was killed.  In addition, the veteran stated 
that a "high school chum" named [redacted] had been shot 
in the shoulder, but that he had survived.  

In October 1997, the RO submitted the veteran's pertinent 
claimed stressor information to the USASCRUR in order to 
attempt to verify whether or not the veteran's claimed 
stressors actually occurred.  A response was received from 
USASCRUR in April 1998 stating, in substance, that the 
information provided was insufficient to establish or verify 
the claimed in-service stressors.  A memorandum dated in June 
1970 indicates that deck logs from the U.S.S. Washoe County 
dating from July 1969 to April 1970 fail to mention any 
entries relating to the veteran's claimed gunshot wound to 
the knee or any other assertions he made at that time.  

In August 1999, the veteran and his wife appeared at an 
additional RO hearing before a Hearing Officer, and testified 
that he had been diagnosed with PTSD which his treating 
physicians indicated was related to traumatic experiences 
related to Vietnam.  According to the veteran, he was trained 
as a radioman, and arrived in Vietnam some 12 weeks after 
entering service in approximately August or September 1969.  
The veteran testified that on board ship he worked as a 
deckhand and as a medic.  Prior to his duty on board ship, 
however, the veteran explained that for three to four weeks 
he went from one fire base to another, and that he had been 
involved in firefights, particularly at Ben Thuy.  He offered 
that at that time, he did not have a weapon, but obtained one 
from a dead Marine.  The veteran further explained that the 
Navy would not acknowledge that he had served in any other 
capacity than on board ship.  The veteran stated that his 
treating physicians were of the opinion that his diagnosed 
PTSD was the result of his claimed in-service stressors.  

In May 2002, the veteran and his wife appeared at a personal 
hearing before the undersigned Board Member at the RO, and 
testified that after completing his basic training, he was to 
be assigned to the U.S.S. Washoe County, an oceangoing Navy 
tank landing ship.  The veteran testified that he left Travis 
Air Force Base, and landed in Saigon, and that he was wearing 
his white summer uniform at the time.  According to the 
veteran, he was advised by an officer that he should change 
into a less conspicuous uniform, and was given a set of 
fatigues to wear.  According to the veteran, after his 
arrival in Saigon, he remained at the receiving station for 
approximately one week, and while there, was assigned to man 
a .50 caliber machine gun at night.  The veteran explained 
that he fired the machine gun on three to four separate 
occasions after Vietnamese would ride by his facility on 
motorcycles and throw explosive satchel charges.  He stated 
that while en-route to his ship, he was directed to a fire 
base, Bin Thoi, which was subsequently attacked.  The veteran 
stated that he did not have a weapon, but had to obtain one 
from a dead soldier.  From "Bin Thoi," the veteran stated 
that he went to another fire base and experienced further 
attacks, but that he was able to return fire now that he had 
a weapon.  The veteran testified that a PBR eventually took 
him to his ship, and that he threw his acquired weapon over 
the side into the ocean as he did not know what else to do 
with it.  According to the veteran, it took approximately six 
to eight weeks to get from Saigon to his ship.  The veteran 
claimed that he was brought before a captain's mast for 
failure to report to the ship on time.  In addition, the 
veteran claimed that he had been promoted to a rank of E-4, 
but had been reduced in rank due to unspecified problems.  He 
also claimed not to know the reason he had been discharged 
from service.  Following his return home from overseas, the 
veteran indicated that he experienced nightmares, flashbacks, 
and other symptoms of PTSD.  He claimed that he was first 
diagnosed with PTSD in 1971 when he first visited a VA 
medical facility.  

The Board has evaluated the foregoing, and after a full 
review of the veteran's contentions regarding his claim for 
service connection for PTSD, finds that the preponderance of 
the evidence is against a grant of service connection for 
that disability.  The Board recognizes that the veteran 
suffers from a psychiatric disability, variously diagnosed as 
schizophrenia, and that he has also been diagnosed by his 
treating physicians with PTSD.  The Board further recognizes 
that the diagnoses of PTSD have been linked to the veteran's 
claimed stressors while serving on active duty.  None of the 
veteran's alleged stressors, however, have been verified, and 
the report from USASCRUR indicates that given the character 
of the statements the veteran has provided, such are 
unverifiable.  Further, even if the veteran could be found to 
have served in an area designated as a "combat zone" such 
is not dispositive of whether the veteran actually served in 
"combat" as contemplated by the provisions of 38 U.S.C.A. 
§ 1154(b).  

Here, the veteran appears to base his arguments that he 
should be entitled to service connection for PTSD on a 
premise that he served in combat prior to arriving at his 
ship, the U.S.S. Washoe County.  The veteran has conceded 
that none of his purported stressors occurred while he was 
serving on board ship.  The veteran's attorney appears to 
contend that the veteran's account of his stressors, while 
not subject to verification as they have been provided, 
should be considered at face value under the provisions set 
forth under 38 U.S.C.A. § 1154(b).  Section 1154(b) provides, 
in substance, that in the case of a veteran who engaged in 
combat against an enemy, the Secretary of the VA will accept 
as sufficient proof of service-connection any disease or 
injury alleged to have been incurred by such service 
satisfactory lay or other evidence of service incurrence, if 
such injury or disease is consistent with the circumstances, 
hardships, or conditions of such service.  Id.  The VA 
General Counsel, in an opinion set forth at VAOPGCPREC 12-99 
(October 18, 1999), has addressed the issue involving 
determinations of whether a veteran engaged in combat with 
the enemy.  By that opinion, the General Counsel held that in 
order to determine whether VA is required to accept a 
particular veteran's "satisfactory lay or other evidence" 
as sufficient proof of service connection, an initial 
determination must be made as to whether the veteran 
"engaged in combat with the enemy."  

Certain medals or decorations, including but not limited to, 
the Combat Action Ribbon, Combat Infantryman Badge, the 
Bronze Star Medal with a "V" device denoting valor, the 
Silver Star Medal, or the Purple Heart Medal, are all 
accepted as prima facie indicia of service in combat.  In the 
present case, however, the record fails to disclose that the 
veteran was awarded any such decorations.  The veteran 
maintains that he was shot in the left knee while serving in 
Vietnam.  The relevant service medical records, as reflected 
in the June 1970 letter indicate that no such incident was 
noted in the Washoe County's deck logs during the relevant 
period.  The veteran had attempted to obtain a Purple Heart 
Medal shortly after his discharge from service, but was 
advised that the records failed to support his application 
for such award.  

Further, the veteran's numerous statements as set forth in 
detail above are often contradictory, and are directly 
contraindicated by his service personnel and service medical 
records.  The veteran has variously stated that he served as 
a member of "Special Forces" even while acknowledging that 
he was in the Navy, he has claimed to have served as a U.S. 
Marine, as a "Black Beret" (denoting Navy PBR crewmen), and 
as an airborne medic rescuing wounded soldiers from the 
battlefield.  The veteran's service personnel records, 
however, show a somewhat different account of his service in 
Vietnam.  As reflected by the service personnel records, the 
veteran's tour of duty was spent exclusively on board the 
U.S.S. Washoe County, and a good deal of that time was spent 
either in confinement or on extra duty details assigned as 
punishment for disciplinary infractions.  The Board notes 
that in November 1996, the veteran testified that he had 
witnessed a ship's crewman "[redacted]" die shortly before 
leaving Vietnam.  This individual was the only named casualty 
the veteran was able to provide.  The Vietnam Veterans' 
Memorial Directory of Names, however, fails to contain any 
mention of any Navy casualty named [redacted], particularly in 
or around April or May 1970.  Further, the veteran has been 
inconsistent in his accounts of when alleged incidents 
occurred.  On balance, after reviewing the veteran's 
statements regarding the nature of his active service, from 
the time of his discharge from service to the present time, 
the Board finds his account of his alleged stressors to be 
inherently unreliable.  

The VA General Counsel has held that consistent with the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," section 1154(b) requires that the veteran have 
actually participated in combat with the enemy, and would not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGPREC 12-99.  The General Counsel went on 
to state that based on the plain language of Section 1154(b), 
the phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit, or instrumentality.  On that basis, the 
General Counsel found that a determination as to whether or 
not a veteran engaged in combat is essentially a factual one, 
to be made on a case-by-case basis.  Id.  

In that regard, the General Counsel has indicated that the VA 
must assess the credibility, probative value, and relative 
weight of each relevant item of evidence, and to apply the 
benefit-of-the-doubt standard if the evidence is in 
equipoise.  See VAOGCPREC 12-99.  Here, the Board finds that 
the evidence fails to demonstrate that the veteran was 
involved in combat.  Other than his assertions and self-
reported history, the veteran's purported stressors are 
completely unsupported by any objective evidence.  As noted, 
the veteran's statements are contradictory, and are not 
consistent with duty on board a Navy ocean-going vessel.  The 
Board finds that while service in a war zone may be stressful 
in and of itself, the evidence fails to demonstrate that the 
veteran participated in a stressful episode involving any 
sort of engagement with an enemy, sufficient to warrant a 
finding that he actually engaged in combat for purposes of 
Section 1154(b).  In short, there is no evidence of record to 
show that the veteran was ever in danger of actual or 
threatened hostile fire during his Naval service.  Id.  

Moreover, the veteran's uncorroborated accounts of his 
alleged stressors do not constitute "satisfactory' lay or 
other evidence, as such stressors as the veteran reported are 
not consistent with service on board a landing ship tank 
(LST) during the Vietnam War.  As noted above, pertinent 
legal criteria require that if the evidence establishes that 
the veteran engaged in combat and the claimed stressor is 
related to combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service.  Here, given the inconsistencies and 
contradictory nature of the veteran's statements, 
particularly in light of his service personnel records, the 
Board finds that such clear and convincing evidence is of 
record, and that the claimed stressors in this case are not 
consistent with the veteran's documented service.  Such 
inconsistencies have a decidedly adverse impact on the 
veteran's credibility.  The veteran indicated that he manned 
a heavy machine gun on the roof of a building in Saigon in 
either August or September 1969, and that he participated in 
firefights in various firebases while en route to his ship.  
As noted, there is no mention in any of the veteran's service 
personnel records suggesting that he had ever served in any 
firebase, on board a PBR, with a Marine helicopter assault or 
Medevac unit, or with the Special Forces.  The Board observes 
that if the veteran had been wounded and engaged in combat as 
he has alleged, such service is of a sort that would be 
prominently reflected in his service personnel records.  No 
such notations are of record, however.  

The Board further notes that the Court has held that it is 
the responsibility of the Board to assess the credibility and 
weight to be given to the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  Even if the veteran's service on 
board the U.S.S. Washoe County could be considered to be 
"combat" the veteran has not alleged that any of his 
purported stressors were related to such service, and none of 
his treating physicians have linked any diagnosed PTSD to 
such service.  

The Board finds that the veteran did not serve in combat with 
the enemy, because he was not shown to have been in danger of 
actual or threatened enemy action while he served on board 
the Washoe County.  Despite thorough attempts to research and 
review the veteran's purported stressors, given the ambiguous 
nature of the veteran's statements and his apparent inability 
to provide more specific information, none of those claimed 
stressors could be verified.  Based on its review of the 
veteran's official service personnel and service medical 
records, the Board finds that the evidence shows that the 
veteran did not engage in combat with the enemy, or perform 
other related duties ashore in Vietnam.  Accordingly, there 
is no basis for application of the provisions of 38 U.S.C.A. 
§ 1154(b).  

The Board does not dispute the veteran's diagnoses of PTSD, 
and does not dispute the sufficiency of the stressors relied 
upon by VA medical personnel in rendering those diagnoses.  
There must still be, however, credible supporting evidence of 
the claimed in-service stressors, but in this case, no such 
credible supporting evidence has been found, despite thorough 
research of unit records.  In that regard, the Board notes 
that it is not bound to accept the opinions of physicians 
whose diagnoses of PTSD were based on unverified and 
inaccurate histories of stressful incidents as related by the 
veteran here.  "Just because a physician or health care 
professional accepted the appellant's description of his 
Vietnam experiences as credible, and diagnosed the appellant 
as suffering from PTSD, does not mean that the BVA is 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet App. 614, 618 (1992).  The veteran has not 
met the statutory and regulatory requirements for service 
connection for PTSD, and his appeal with respect to that 
issue is therefore denied.  

With respect to the veteran's assertion that he should be 
afforded a VA rating examination to determine whether or not 
he has PTSD related to his active service, the Board observes 
that the claims file contains numerous such diagnoses.  
Absent a verified stressor, however, affording the veteran an 
additional VA rating examination would not add anything of 
value to the evidentiary record, because even if a diagnosis 
of PTSD were rendered, such would not be valid for purposes 
of establishing service connection absent a verified stressor 
upon which to base such a diagnosis.  Accordingly, as 
contemplated by the VCAA, the Board is not required to afford 
the veteran an additional VA rating examination to determine 
if he currently has PTSD related to his active service.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claim, he is not entitled to the benefit of the doubt in the 
resolution of his claim for service connection for PTSD.  
Accordingly, based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  See 
generally 38 U.S.C.A. §§ 1154(b), 5107; VCAA.  

II.  New and Material Evidence to Reopen a Previously Denied 
Claim
For Entitlement to Service Connection for Schizophrenia

The veteran's attempt to reopen a previously denied claim for 
service connection for schizophrenia was denied by a 
September 1993 rating decision.  The veteran did not submit a 
timely appeal with respect to that decision, which 
subsequently became final.  As such, his claim for service 
connection for schizophrenia may only be reopened if new and 
material evidence is submitted.  See generally 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

In deciding claims to reopen filed prior to August 29, 2001, 
it must be determined whether the claimant has presented 
"new and material" evidence under the provisions of 
38 C.F.R. § 3.156(a) to reopen the prior claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C.A. § 5108 (West 1991); Hodge v. West, 155 F.3d. 
1356, 1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with evidence previously submitted, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  On November 9, 2000, however, the VCAA 
was signed into law.  While the VCAA eliminated the concept 
of a "well-grounded claim," it did not eliminate the 
requirement for a claimant to submit new and material 
evidence in order for a previously denied claim to be 
reopened.  Accordingly, if new and material evidence has been 
found to have been submitted, the claim is reopened, and 
adjudicated on the merits, taking into account VA's redefined 
obligations with respect to the duty to assist the veteran in 
developing evidence.  VA must ensure that all other due 
process requirements have been met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as not previously 
submitted, and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the new 
standard as set forth by the regulatory amendment, the 
question at issue becomes "whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).  The duty to notify has 
remained in effect, and pursuant to a VBA Fast Letter, No. 
01-13 (Fed. 5, 2001), there is a duty to obtain evidence from 
any new source identified by the claimant.  Again, the Board 
emphasizes that the regulatory amendment is effective 
prospectively for claims filed on or after August 29, 2001.  
The veteran's current appeal will therefore be decided under 
the former version.  

In any event, the Board observes that the basic elements 
required for establishing service in a case such as the one 
under consideration have remained unchanged.  As set forth in 
greater detail with the issue addressed above, service 
connection means that the facts shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in he active 
military service, or if pre-existing such service, was 
aggravated during service.  See generally 38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Further, 
service connection may also be granted for any disease or 
disorder diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).  In addition, while a showing of a "well-grounded 
claim" is no longer a valid basis for establishing service 
connection, see VCAA supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  As stated 
above, there must be medical evidence of a present 
disability, evidence of an injury or disease in service, and 
competent medical evidence of a nexus or link between the 
currently diagnosed disorder and the veteran's active 
service.  

The evidence considered by the RO in reaching its September 
1993 determination that new and material evidence had not 
been received sufficient to reopen the previously denied 
claim for service connection for schizophrenia consists of 
the veteran's service medical records, records of treatment 
following service dating from July 1970 through July 1991, 
reports of VA rating examinations, affidavits from the 
veteran's associates and family dated in July 1993, and 
numerous statements offered by the veteran in support of his 
claim for service connection.  

The veteran's claim was initially denied on the basis that 
his schizophrenia was shown to have pre-existed service, and 
that it was not objectively shown to have been permanently 
aggravated as a result of such service.  In support of such 
determination, on his service entrance examination, the 
veteran reported having experienced problems with 
nervousness, anxiety, and sleepwalking.  He was noted to have 
had disciplinary problems during his one year of service, and 
was ultimately diagnosed as having an immature personality 
prior to his discharge.  The veteran underwent a VA rating 
examination shortly after discharge, at which time he was 
diagnosed as having a moderately severe anxiety reaction with 
depressive trends.  As discussed above, the veteran was first 
diagnosed with schizophrenia in March 1972, and his initial 
treatment was shown to consist of medication and electro-
shock therapy.  

In July 1996, the veteran again attempted to reopen his 
previously denied claim for service connection for 
schizophrenia.  Evidence received since the September 1993 
final decision consists of clinical treatment records dating 
from July 1994 through June 2001, numerous transcripts of 
personal hearings conducted by Hearing Officers at the RO and 
by the undersigned Board member, reports of VA rating 
examinations, personal statements by the veteran and his 
attorney, additional lay affidavits submitted by the 
veteran's family and associates, and service personnel 
records.  The medical treatment records generally show that 
the veteran was treated for schizophrenia, variously 
diagnosed, throughout that period, and that examining and 
treating physicians appear to have made assessments with 
respect to the veteran's disability without first reviewing 
all of the relevant medical evidence contained in the claims 
file.  Through hearing testimony offered by the veteran and 
his wife, as well as lay affidavits received from the 
veteran's family and associates, he has attempted to 
establish that he did not experience any psychiatric or 
related symptomatology prior to entering service, but that 
his schizophrenia became manifest either during service or 
shortly after his discharge from service.  

While none of the above-captioned medical evidence addressed 
the basis of the VA's prior denial of the veteran's claim 
(e.g., that he indicated on his service entrance examination 
that he had experienced nervousness, anxiety, and 
sleepwalking prior to entry, with a finding that post-service 
diagnoses of schizophrenia represented normal progression of 
that disease), one clinical treatment record is of particular 
significance.  The report of a VA hospitalization which 
occurred in September 1998 contains the treating physician's 
statement that it was then the "opinion of the treatment 
team that the patient's schizophrenia began during his 
service in the Navy."  The Board finds that such statement, 
by itself, constitutes new and material evidence sufficient 
to reopen the veteran's claim within the meaning of 38 C.F.R. 
§ 3.156(a).  

While the opinion contained within the September 1998 
treatment record is not accompanied by a rationale for such 
opinion, and does not reflect that the veteran's service 
medical and early treatment records were reviewed, it 
nevertheless addresses the basis for the VA's prior denial.  
That evidence was clearly not of record at the time of the 
RO's denial of the veteran's claim to reopen in September 
1993, and is clearly significant as it constitutes a medical 
opinion which is supportive of the veteran's contentions in 
this case.  The Board finds, therefore, that such evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim to reopen, and does 
contribute to a more complete picture of the circumstances 
surrounding the incurrence of schizophrenia.  

Accordingly, the Board finds that the newly submitted 
evidence is sufficient to reopen the veteran's claim for 
service connection for schizophrenia.  It is not, however, 
sufficient to warrant a grant of service connection for 
service connection, as there appears to be some ambiguity 
regarding the basis upon which the opinion at issue was 
rendered.  For that reason, the Board finds that additional 
development regarding the issue of entitlement to service 
connection for schizophrenia is warranted.  Therefore, to the 
limited extent that the veteran has submitted evidence 
sufficient to reopen the previously denied claim, the 
veteran's appeal is granted.  


ORDER

Service connection for PTSD is denied.  

New and material evidence having been submitted, the claim 
for entitlement to service connection for schizophrenia has 
been reopened.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

